Citation Nr: 9935073	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claims file was 
subsequently transferred to the Des Moines, Iowa, RO.

The Board observes that an October 1999 rating decision 
denied the veteran's application to reopen his claim of 
entitlement to service connection for a head injury.  This 
issue is not in appellate status as no notice of disagreement 
has been received to initiate an appeal from the RO's 
decision.

This appeal was previously before the Board in May 1999, and 
was remanded for the purpose of affording the veteran a 
hearing before a Member of the Board at the RO because the 
veteran had not appeared for a videoteleconference hearing 
before the Board in March 1999.  In a letter dated September 
8, 1999, the RO informed the veteran that his hearing would 
be held on November 2, 1999, at the Des Moines RO.  The 
veteran did not appear for his scheduled hearing.  
Accordingly, the request for hearing is considered withdrawn.  


FINDING OF FACT

A chronic psychiatric disorder was not manifested during the 
veteran's military service, and there is no competent medical 
evidence of a link between a current psychiatric disorder and 
the veteran's military service.





CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. §3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a psychiatric 
disability related to his military service.  Essentially, he 
contends that he has continuing depression brought on by his 
duties in service and was seen for counseling at Fort Bragg 
for several months before being told that he was being 
discharged for medical reasons.  

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §§ 3.303(d).  Service connection may also be granted 
for PTSD under the provisions of 38 C.F.R. §  3.304(f).

As a first step, however, a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
For a service connection claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
inservice occurrence of aggravation of a disease or injury; 
and (3) medical evidence of a nexus or link between the 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 Fed.3d 604 (Fed. Cir. 1996)(table) and Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A service medical record dated in October 1971 indicates that 
the veteran was hospitalized for abdominal pain.  A few days 
after admission, the veteran began to express "severe 
depression" due to internal and family conflicts.  A 
psychiatric consultation was obtained, and the veteran was 
diagnosed with reactive depression, mild, acute, improved.  
It was recommended that he be followed by a mental hygiene 
clinic.  On a December 1971 report of medical history, the 
veteran  said that he experienced depression or excessive 
worry and nervous trouble.  The National Personnel Records 
Center informed the Ro upon request in July 1998 that a 
search for any further report of psychiatric consultation or 
mental health clinic follow-up reports in service was 
negative.  The veteran's separation record, DD Form 214, 
shows that he was discharged under honorable condition.  

A private neuropsychiatric examination dated in July 1989 
resulted in an impression of multisubstance abuse and alcohol 
abuse.  On an October 1989 VA neurological examination, the 
veteran's mental status was normal.  Subsequent VA treatment 
records and examinations include diagnoses including major 
depressive disorder and dysthymia.  A VA mental disorders 
examination of record in May 1995 shows a diagnosis of 
dysthymia with superimposed episodes of major depressive 
disorder and alcohol abuse in remission.

At an April 1995 RO hearing, the veteran testified that he 
was involved in weekend boxing matches during his four-week 
jump school in service and was knocked down in two fights.  
He related intense depression and rage to these incidents.  
He stated that he sought treatment from a private 
psychologist in 1979 or 1980, but was unsure whether the 
treatment records still existed.  The veteran stated that he 
would sometimes go into "trances" while driving and not know 
where he was going.

In March 1997 the RO scheduled the veteran for a VA mental 
disorders examination for the purpose of clarifying the 
diagnosis of his mental disorder.  The veteran did not appear 
for the examination.  

In May 1997, the RO referred the veteran's claims file to a 
VA physician for review and an opinion as to whether the 
veteran's recently diagnosed psychiatric conditions were 
related to his diagnosed condition in service.  In August 
1997 a response was received from J. S. Persing, M.D., who 
indicated that while past psychological testing (April 1993) 
was inclusive for an affective disorder, the testing did not 
indicate an anxiety disorder such as PTSD.  Dr. Persing also 
mentioned that any diagnosis of an affective disorder should 
be guarded or provisional.  The impression was alcohol 
dependence, and Dr. Persing stated that the veteran's current 
condition did not appear related to the 1971 episode in 
service.  Dr. Persing said further evaluation would be needed 
for depression when the veteran was off alcohol.  

In pertinent part, the Board finds that there is no competent 
medical evidence in this case linking a current psychiatric 
disability to the reactive depression reported in service.  
Assuming for discussion purposes that the veteran received 
counseling after his hospitalization in service, as he has 
contended, the only medical opinion that addressed the 
subject of whether any currently diagnosed psychiatric 
conditions was related to service, the August 1997 VA 
opinion, was unfavorable to the veteran.  As a lay person, 
the veteran is not competent to offer his own opinion as to 
the etiology of a current mental illness because such matters 
require medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 493, 494 (1992).  Although Dr. Persing observed that 
further evaluation for depression was needed, VA has no duty 
to assist the veteran in the absence of a well grounded 
claim.  Under the circumstances, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
not well grounded and must be denied.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals



 

